MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                 Aug 15 2018, 8:59 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
James A. Edgar                                            Curtis T. Hill, Jr.
J. Edgar Law Offices                                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          August 15, 2018
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of:                                          18A-JT-551
O.O. (Minor Child),                                       Appeal from the Marion Superior
and                                                       Court
                                                          The Honorable Gary K. Chavers,
T.G. (Mother),                                            Judge Pro Tem
Appellant-Respondent,                                     The Honorable Larry Bradley,
                                                          Magistrate
        v.                                                Trial Court Cause No.
                                                          49D09-1706-JT-503
The Indiana Department of
Child Services,
Appellee-Petitioner

and



Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018                     Page 1 of 11
      Child Advocates, Inc.,
      Guardian ad Litem




      Baker, Judge.


[1]   T.G. (Mother) appeals the trial court’s order terminating her parent-child

      relationship with O.O. (Child). Mother argues that the evidence is insufficient

      to support the termination. Finding the evidence sufficient, we affirm.


                                                       Facts
[2]   Mother has a long history with the Department of Child Services (DCS). In

      July 2003, Mother’s three children T.C., C.G., and S.G. were found to be

      children in need of services (CHINS). In December 2004, all three children

      were adopted.1 In January 2005, Mother’s child H.S. was found to be a CHINS

      based on severe injuries suffered by H.S. with no reasonable explanation. In

      August 2006, Mother’s child A.S. was found to be a CHINS based on

      allegations that Mother was unable to provide a safe home environment. In




      1
       It is unclear from the record whether Mother’s parental rights with respect to these children were terminated
      voluntarily or involuntarily.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018                   Page 2 of 11
      September 2007, Mother’s parental rights as to H.S. and A.S. were terminated.

      In April 2015, Mother’s child I.G. was adjudicated a CHINS after Mother

      made statements about harming him. In March 2017, I.G.’s father was

      awarded custody of him. Finally, after DCS became involved with Child in this

      case, Mother had another child, E.G., who was found to be a CHINS in July

      2017 after Mother displayed paranoid and combative behavior in the hospital

      after E.G.’s birth.


[3]   Child was born to Mother on March 20, 2016. On April 14, 2016, DCS filed a

      petition alleging that Child was a CHINS based on Mother’s mental health

      issues that hindered her ability to appropriately parent Child. The trial court

      removed Child from Mother’s care at the initial hearing and ordered Mother to

      complete psychological and psychiatric evaluations. On September 12, 2016,

      Child was adjudicated a CHINS after Mother admitted to needing help to

      address her mental health issues. Following a dispositional hearing, the trial

      court ordered Mother to participate with home-based therapy and follow all

      recommendations made by her therapist.


[4]   Mother began working with a home-based therapist in May 2017. Upon

      completion of the intake assessment, the therapist determined that Mother has

      paranoid personality disorder. Following the intake, Mother attended only one

      additional appointment, claiming that DCS had falsified all information and

      denying all allegations as to why Child had been removed. Mother

      subsequently cancelled two appointments and failed to show at a third; the

      service was closed as unsuccessful in August 2017. DCS made a new referral

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018   Page 3 of 11
      for home-based therapy and, in September 2017, Mother began working with a

      new therapist. Mother refused to cooperate during the intake appointment,

      stating that she did not want to work on anything and refusing to open up

      during sessions. By the time of the termination hearing in February 2018,

      Mother had attended only three sessions, including the intake, and had not

      made any progress. The home-based therapist had helped Mother to schedule

      appointments with a psychiatrist, but Mother missed both scheduled

      appointments.


[5]   Mother’s supervised visits initially took place in her home. During visits,

      Mother was focused on things other than parenting, making frequent statements

      such as “they was gonna get theirs” in reference to DCS or family case

      managers and claims that she had contacted President Obama and leaders of

      other countries to investigate DCS. Tr. Vol. II p. 101-02. In January 2017, the

      visitation supervisor was removed from the case at Mother’s request because

      the supervisor was not recommending unsupervised visits. From February

      through June 2017, Mother’s visits were supervised at an agency. During visits,

      Mother frequently needed to be redirected because she was making phone calls

      without permission or trying to discuss the case with the supervisor. The

      second supervisor was never able to recommend unsupervised parenting time

      because of Mother’s lack of focus on parenting.


[6]   In June or July 2017, Mother was referred to a third agency for supervised

      visitation. After about a month, Mother started calling to cancel visits at the

      last minute; frequently, the supervisor had already picked up Child to go to the

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018   Page 4 of 11
      visit. Mother’s visits were decreased to once a week; when she attended, she

      frequently needed to be redirected because she would try to have “adult

      conversations” about the FBI investigating DCS or the judge going to jail. Id.

      at 89. In September 2017, Mother’s visits transitioned to a fourth agency.

      Again, she frequently needed to be redirected after she brought up DCS and

      made statements that other people and other states were investigating the case

      and that DCS was engaged in human trafficking. Mother missed four visits in a

      row and has had no visits since January 2018.


[7]   Child has been in the same preadoptive foster home since she was removed on

      April 18, 2016, when she was twenty-nine days old. Her biological brother also

      lives in the home. She receives physical, developmental, and speech therapy

      services, and is bonded to her foster parents and the other siblings in the home.


[8]   On June 7, 2017, DCS filed a petition to terminate Mother’s parental rights

      with respect to Child. A factfinding hearing was held on February 13 and 15,

      2018, and on March 1, 2018, the trial court entered an order terminating

      Mother’s parental rights. Mother now appeals.


                                   Discussion and Decision
                                      I. Standard of Review
[9]   Our standard of review with respect to termination of parental rights

      proceedings is well established. In considering whether termination was

      appropriate, we neither reweigh the evidence nor assess witness credibility.

      K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018   Page 5 of 11
       consider only the evidence and reasonable inferences that may be drawn

       therefrom in support of the judgment, giving due regard to the trial court’s

       opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

       court entered findings of fact and conclusions of law, we will not set aside the

       findings or judgment unless clearly erroneous. Id. In making that

       determination, we must consider whether the evidence clearly and convincingly

       supports the findings, and the findings clearly and convincingly support the

       judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

       839 N.E.2d 143, 148 (Ind. 2005).


[10]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A)      that one (1) of the following is true:


                        (i)     The child has been removed from the parent for at
                                least six (6) months under a dispositional decree.


                        (ii)    A court has entered a finding under IC 31-34-21-5.6
                                that reasonable efforts for family preservation or
                                reunification are not required, including a
                                description of the court’s finding, the date of the
                                finding, and the manner in which the finding was
                                made.


                        (iii)   The child has been removed from the parent and
                                has been under the supervision of a local office or

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018   Page 6 of 11
                                probation department for at least fifteen (15) months
                                of the most recent twenty-two (22) months,
                                beginning with the date the child is removed from
                                the home as a result of the child being alleged to be
                                a child in need of services or a delinquent child;


               (B)      that one (1) of the following is true:


                        (i)     There is a reasonable probability that the conditions
                                that resulted in the child’s removal or the reasons
                                for placement outside the home of the parents will
                                not be remedied.


                        (ii)    There is a reasonable probability that the
                                continuation of the parent-child relationship poses a
                                threat to the well-being of the child.


                        (iii)   The child has, on two (2) separate occasions, been
                                adjudicated a child in need of services;


               (C)      that termination is in the best interests of the child; and


               (D)      that there is a satisfactory plan for the care and treatment
                        of the child.


       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


[11]   Mother argues that there is insufficient evidence supporting the trial court’s

       findings that (1) there is a reasonable probability that the conditions resulting in

       Child’s removal will not be remedied; (2) continuation of the parent-child


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018   Page 7 of 11
       relationship poses a risk to Child’s well-being; and (3) termination is in Child’s

       best interests.


                          II. Conditions Resulting in Removal
[12]   Mother first argues that the trial court erred by finding that there is a reasonable

       probability that the conditions resulting in Child’s removal will not be

       remedied. The reason Child was initially removed from Mother’s care and

       custody was because of concerns about Mother’s mental health and the fact that

       it was not being adequately addressed. Those same concerns, plus Mother’s

       behavior during visits, were the reasons for Child’s continued removal

       throughout the case.2


[13]   It is undeniable that Mother has significant mental health struggles. Indeed,

       those struggles are so critical that three of her children have been adopted, her

       parental rights with respect to two other children have been involuntarily

       terminated, one child is in the custody of his father, and another child has an

       open CHINS case. All of Mother’s eight children have been involved with

       DCS. Despite this lengthy history with DCS, and over a decade of involvement

       with services designed to treat Mother’s mental health needs, she has not




       2
        Mother focuses on an allegation that she had left Child at home with no supervision, arguing that there is
       no evidence supporting that allegation. Whether or not that was true is of no moment, as concerns about
       Mother’s mental health were the primary reason for Child’s initial and continued removal.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018                   Page 8 of 11
       successfully addressed the problem to a point that it does not hinder her ability

       to parent appropriately.


[14]   Mother did not participate successfully with either home-based therapist

       assigned to her case. Her behavior during visits was concerning because she

       was extremely focused on discussing the case, talking about DCS, judges,

       doctors, and others being investigated by the FBI, stating that DCS is involved

       in human trafficking, reporting that she had contacted then-President Obama,

       etc., rather than focusing on parenting Child. Her visitation supervisors had to

       redirect her repeatedly during the visits she attended.


[15]   Mother emphasizes that while the trial court ordered DCS to provide mental

       health services tailored to her specific mental health diagnosis, DCS did not do

       so. Although certainly the better course of action would have been for DCS to

       make this specific service available, it is well established that a failure to provide

       services “does not serve as a basis on which to directly attack a termination

       order as contrary to law.” In re H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct. App.

       2009). DCS provided Mother with three different referrals for mental health

       treatment during this case; she failed to fully engage or make any meaningful

       progress with any of those providers. And over the past fifteen years, Mother

       has been offered many other mental health services—she is simply unwilling to

       acknowledge that she needs help. As the trial court found, “[m]ental health

       issues can only be addressed if [Mother] was willing to do so, and she is not.

       She has steadfastly maintained she does not need therapy.” Appealed Order p.

       3.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018   Page 9 of 11
[16]   Child was removed, and continued to be removed, from Mother because

       Mother’s mental health issues made her an unsafe parent. Her behavior during

       visits shows that her mental health issues continued to prevent her ability to

       safely and appropriately parent Child. Indeed, services providers were never

       able to recommend that Mother have unsupervised parenting time, let alone

       reunification with Child. Mother refuses to acknowledge that she needs

       therapy and has never successfully engaged with a therapist, despite over a

       decade of opportunity to do so. We find that this evidence supports the trial

       court’s conclusion that there is a reasonable probability that the conditions

       resulting in Child’s removal will not be remedied.3


                                              III. Best Interests
[17]   Mother also argues that the trial court erred by finding that termination is in

       Child’s best interests. In considering what is in the best interests of a child, we

       must consider the totality of the evidence. In re J.S., 906 N.E.2d 226, 236 (Ind.

       Ct. App. 2009). In arguing that the trial court’s conclusion was erroneous,

       Mother spends a great deal of time focusing on testimony stating that she was a

       good person and a good parent. This amounts to a request that we reweigh the

       evidence and assess witnesses, however, and we decline to do so. Id. at 231.




       3
         Mother also argues that there is insufficient evidence supporting the trial court’s conclusion that
       continuation of the parent-child relationship poses a threat to Child’s well-being. As the statute is written in
       the disjunctive, however, DCS is only required to prove one of the three parts of Indiana Code section 31-35-
       2-4(b)(2)(B). Therefore, we need not and will not also analyze this element.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018                     Page 10 of 11
[18]   Mother failed to participate meaningfully in the primary court-ordered service

       in this case—home-based therapy. She refuses to acknowledge that she has

       mental health needs and refuses to be open to treatment. Her behavior during

       visits with Child was concerning to a point that not one of her four different

       visitation supervisors ever recommended unsupervised visitation. Mother has

       had many years and many chances to accept the treatment she clearly needs,

       but she is either unable or unwilling to do so. See Lang v. Starke Cty. Office of

       Family & Children, 861 N.E.2d 366, 373 (Ind. Ct. App. 2007) (holding that a

       “parent’s historical inability to provide a suitable environment along with the

       parent’s current inability to do the same supports a finding that termination of

       parental rights is in the best interests of the children”).


[19]   Child has been in the same placement since she was twenty-nine days old. She

       is bonded to her foster parents and siblings and is placed with her biological

       brother. Her needs are being met and she is thriving. We find that the evidence

       supports the trial court’s conclusion that termination is in Child’s best interests.


[20]   The judgment of the trial court is affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-551 | August 15, 2018   Page 11 of 11